IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs October 6, 2009

          PHILLIP LOWELL BLEDSOE v. STATE OF TENNESSEE

               Direct Appeal from the Circuit Court for Gibson County
                       No. 16263   Clayburn L. Peeples, Judge


              No. W2009-00684-CCA-R3-PC - Filed November 9, 2010


The Petitioner, Phillip Lowell Bledsoe, appeals from the Gibson County Circuit Court’s
denial of post-conviction relief from his conviction for first degree premeditated murder. In
his appeal, the Petitioner argues that he received ineffective assistance of counsel because
trial counsel failed to pursue potentially exculpatory evidence; failed to impeach a detective’s
credibility based on his police misconduct in a different case; failed to object to numerous
references to the Petitioner’s gang membership; and failed to file a motion in limine, make
an objection, or request a limiting instruction regarding references to a polygraph
examination. Upon review, we affirm the judgment of the post-conviction court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

C AMILLE R. M CM ULLEN, J., delivered the opinion of the court, in which A LAN E. G LENN and
D. K ELLY T HOMAS, J R., JJ., joined.

Barbara Hobock and Cynthia Chandler-Snell, Humboldt, Tennessee, for the Petitioner-
Appellant, Phillip Lowell Bledsoe.

Robert E. Cooper, Jr., Attorney General and Reporter; Renee W. Turner, Assistant Attorney
General; Garry G. Brown, District Attorney General; and Edward L. Hardister, Assistant
District Attorney General, for the Appellee, State of Tennessee.

                                          OPINION

       Factual Background. The facts in this case were summarized by this court on direct
appeal:

             In the early morning hours of February 10, 2002, Milan Police Sergeant
       Andrea Davis was on patrol when she observed the appellant and the victim
       arguing in the parking lot of the American Legion Post (“The Post”), a local
nightclub. Sergeant Davis drove into the parking lot and asked if there was a
problem. They responded that there was no problem and walked off. Sergeant
Davis observed no weapons and overheard no threats. Nevertheless, she
parked across the street at the Rock and Shirl nightclub “to keep an eye on the
situation.” Thereafter, the victim and Tyrone Edwards walked down the street,
and the appellant and his girlfriend, Tammy Peete, got into Tammy’s vehicle
and drove in the opposite direction.

        Approximately fifteen minutes later, Sergeant Davis responded to a call
of a shooting at the intersection of Robinson Street and Ellis. When she
arrived, Edwards was performing CPR on the victim, whose body was laying
on the street. A crowd began to gather around the victim’s body. At trial,
Sergeant Davis testified that she observed Tammy’s vehicle, a white Chrysler,
parked on Robinson Street near the scene. She also observed Tammy and her
brother, Jeremiah Peete, at the scene. Jeremiah approached Sergeant Davis to
ask what happened. Sergeant Davis testified that she did not see the appellant
at the scene. She related that Edwards was arrested at the scene for disorderly
conduct. She further related that Greg Cook drove a green Pontiac Grand Prix.

        Early that same morning, Dallas Emerson was driving his girlfriend
home when he observed a body in the middle of the street at the intersection
of Robinson Street and Ellis. Emerson observed Edwards attempting to help
the injured individual. As Emerson approached the intersection, Edwards ran
over to his vehicle and told him to call the police because “his partner had been
shot.” Emerson drove to a nearby store. As Emerson drove to the store, he
observed a green Grand Prix “backing . . . down” Robinson Street. Emerson
testified at trial that he had previously observed Greg Cook driving a green
Grand Prix. At trial, Emerson related that he did not see the appellant that
morning.

       Jerry Hartsfield testified that in February 2002 he was employed by the
Milan Police Department and investigated the victim’s murder. Hartsfield
related that shortly after the shooting he interviewed Edwards, who stated that
“[the appellant] shot at [the victim] and missed and then shot again.” After
interviewing Edwards, Hartsfield went to Tammy’s house to talk with the
appellant. Hartsfield stated that he “did everything but beat the door down,”
but no one came to the door. Hartsfield testified that a nine-millimeter bullet
casing was discovered at the scene and collected as evidence.




                                       -2-
        Hartsfield testified that he did not interview the appellant until the
following day when the appellant surrendered at the Gibson County Jail. In
his statement to Hartsfield, the appellant claimed that he had argued with the
victim at The Post because the victim refused to pay the charge for reentering
the nightclub. He told Hartsfield that approximately twenty minutes later as
he was leaving the nightclub, the victim asked him if he “had a problem with
him running in and out [of the nightclub].” The appellant informed the victim
that upon reentering the nightclub he was required to pay a one dollar reentry
fee. Shortly thereafter, the appellant observed the victim and Edwards walking
away from the nightclub. According to the appellant, the victim and Edwards
were arguing, and Edwards had a gun in the front of his pants. In his
statement, the appellant denied seeing the victim and Edwards again that
morning. The appellant claimed that he went home to sleep. The next
morning, the appellant learned that he was suspected of shooting the victim.
He immediately left Milan and went to a hotel in Jackson, where he stayed
until he observed a news report about the victim’s murder. The appellant then
decided to surrender to the authorities. In his statement, the appellant denied
being in Cook’s vehicle at the time of the shooting.

       On cross-examination, Hartsfield acknowledged that he did not observe
the appellant at the crime scene. He further acknowledged that he did not test
the appellant’s hands for gunpowder residue. However, he claimed that
because he did not interview the appellant until the day after the shooting, any
gunpowder residue would have likely been washed away.

        Tyrone Edwards testified that on February 10, 2002, he and the victim
went to The Post where the appellant was working the door. He and the victim
argued with the appellant after the appellant told the victim that he had been
barred from the nightclub. Despite being barred, the victim and Edwards
entered the nightclub. Later, as they were leaving, they encountered the
appellant in the parking lot. According to Edwards, they “almost got to
fighting,” but the police arrived. Thereafter, the appellant left with his
girlfriend in her vehicle, and Edwards and the victim walked to the victim’s
house. After the victim stopped at his house, he and Edwards walked to the
intersection at the end of the street.

       As they approached the intersection, Edwards observed the white
vehicle belonging to the appellant’s girlfriend. Edwards told the victim that
they should go home. Edwards began to walk towards his house, but the
victim remained near the intersection. Edwards observed a green Grand Prix

                                      -3-
pull up behind the victim. The appellant and Greg Cook jumped out of the
vehicle and began arguing with the victim. Edwards observed the appellant
“pull out [a] pistol” and shoot once over the victim’s head. The victim then
attempted to take the pistol from the appellant. However, when the victim
rushed the appellant, the pistol discharged, and the victim grabbed his side and
fell to the ground. As the victim fell, Edwards observed Cook running towards
him. Cook pulled a gun from his pants and shot at Edwards. The appellant
and Cook then “took off.” The appellant ran behind the victim’s house, and
Cook got into his vehicle and drove away. Edwards stopped a man driving a
white Chevrolet and asked him to call the police. Edwards testified that
neither he nor the victim had a weapon that morning.

       Edwards testified that as a juvenile he had been a member of the
Gangster Disciples. He further testified that at the time of the shooting, the
victim, the appellant, and Cook were members of the Gangster Disciples.
According to Edwards, the victim “was at odds with th[e] gang” because he no
longer wanted to be a member. Edwards related that “it [was] . . . an accepted
principle that you don’t get out of a gang.” Edwards testified that he had
received threats for testifying against the appellant.

       James Greg Cook testified that at approximately 2:45 a.m. on February
10, 2002, the appellant came to his house and asked him for a ride home.
During the drive, the appellant told Cook to drive to Robinson Street. Cook
related that the victim lived on Robinson Street. Cook observed Edwards and
the victim walking along Robinson Street. The appellant asked Cook to let
him out of the vehicle, and Cook complied. Cook testified that “as [the
appellant] was getting out I heard a shot. Well, what I thought was a shot, and
then I seen him run across the grass, run up to [the victim].” Cook then
observed Edwards running away. Cook heard another shot and observed the
victim grab his side and fall to the ground. The appellant ran away.

        After the shooting, Cook went into hiding in Missouri. He was
subsequently arrested in Humboldt, Tennessee, after being stopped for traffic
violations. At trial, Cook conceded that his testimony was different from the
statement he gave to Hartsfield, in which statement he claimed that he was not
with the appellant that morning and was not involved in the shooting. He
further conceded that neither Edwards nor the victim had a weapon. Cook
testified that he and the victim had been members of a gang in Milan; however,
he was unable to recall whether the appellant had been a gang member.
According to Cook, members could “get out” of the gang, though “some . . .

                                      -4-
members frown on it.” Cook acknowledged that on the night of the shooting
he was driving his girlfriend’s green Grand Prix. Cook testified that the
appellant shot the victim, but he denied shooting at Edwards.

       Terry Lee testified that he had known the appellant for approximately
five years and had been confined with the appellant at the Gibson County Jail
following the shooting. According to Lee, while in confinement, the appellant
discussed the details of the shooting. The appellant told Lee that he and the
victim had argued at The Post because the victim attempted to enter the
nightclub without paying. When the victim left, the appellant followed him to
the parking lot, and they argued. After leaving the nightclub, the appellant
went to Greg Cook’s house, and Cook drove him to the intersection at
Robinson Street and Ellis. Cook stopped the vehicle near the victim and
Edwards, who were standing at the intersection. The appellant jumped out of
the vehicle and started shooting. The appellant told Lee that he and Cook
attempted to stop Edwards as he fled, but they were unsuccessful. The
appellant and Cook then fled the scene.

       Lee testified that the appellant and the victim were members of the
Gangster Disciples. The appellant told Lee that the victim wanted out of the
gang. Lee claimed that the appellant subsequently learned that he had spoken
to investigators about the shooting. In a letter dated May 9, 2003, Lee asked
the district attorney to transfer or release him from the Gibson County Jail
because the appellant was a leader in a gang and the jail was “full of gang
members.” Lee said that he feared for his life. Lee was transferred to the
Madison County Jail.

        Dr. Cynthia Gardner testified that in February 2002 she was an assistant
medical examiner for Shelby County and performed the victim’s autopsy. Dr.
Gardner testified that the cause of the victim’s death was a gunshot wound to
the chest. According to Dr. Gardner, the victim was more than two feet away
from the pistol when shot. Dr. Gardner related that the bullet traveled straight
through the victim’s body. She further related that no drugs were detected in
the victim’s system, but the victim had a blood alcohol content of .095 percent.

       Tammy Peete testified on behalf of the appellant at trial. She related
that on February 10, 2002, she was at home with her three children. At
approximately 2:15 a.m., the appellant telephoned and asked her to pick him
up at The Post. When she arrived, the appellant was outside with Edwards and
the victim. They appeared to be talking, but Tammy soon realized they were

                                      -5-
arguing. Tammy sent someone into the nightclub to tell her brothers to come
outside. Thereafter, her brothers came outside and told the appellant “wasn’t
nobody fixing to fight.” At that time, a police officer drove up and told them
to leave. Edwards and the victim walked away. The appellant got into
Tammy’s white Chrysler New Yorker, and they left.

       Tammy and the appellant drove to a nearby Huddle House, but the
restaurant was too crowded. They then returned to the nightclub to check on
her brothers. When they did not see them, they drove home. Tammy testified
that when they arrived home, the appellant went inside and went to sleep.
Shortly thereafter, her brothers arrived at her house to ask the appellant to go
to Huddle House. However, they were unable to wake the appellant and they
left. According to Tammy, the appellant did not wake until 8:30 a.m.

        Later that morning, Tammy’s sister Sabrina came to the house and
informed Tammy that the victim had been shot. She subsequently told Tammy
that the appellant was being accused of the crime. Upon learning that he was
a suspect in the shooting, the appellant left without telling Tammy where he
was going. Tammy testified that the night of the shooting, Chief Nolan came
to her house looking for the appellant. Tammy told him that she did not know
where the appellant was, but he had been at home at the time of the shooting.
Tammy testified that she did not speak to the appellant until he turned himself
in the next day. On cross-examination, Tammy denied being at the scene of
the shooting. She further denied that on the night of the shooting Hartsfield
came to her house and banged on the door.

        Tammy’s brothers, James and Jeremiah Peete, also testified on behalf
of the appellant. James testified that on the night of the shooting he left The
Post at approximately 3:00 a.m. The appellant had left the nightclub earlier
with Tammy. James recalled that before the appellant left, there was a “little
commotion” in the parking lot. James went outside and observed Edwards
hitting the rear of Tammy’s vehicle, saying, “Let ‘em fight. Let ‘em fight.”
However, he did not observe anyone fighting. Thereafter, the appellant got
into Tammy’s vehicle, and he and Tammy drove away. James returned to the
nightclub.

        James testified that he subsequently left the nightclub with his brother
and two female friends. They decided to go to Tammy’s house, but as they
turned onto Robinson Street, they observed Sergeant Davis’s patrol vehicle
with its lights activated. Sergeant Davis stopped the vehicle and said, “Ya’ll

                                      -6-
can’t come over here.” According to James, his brother walked to the scene
and observed the victim’s body laying in the street. Thereafter, they drove to
Tammy’s house. When they arrived at Tammy’s house, the appellant was
asleep in bed. James and Jeremiah were unable to wake the appellant and they
left. On cross-examination, James acknowledged that when he arrived at his
sister’s house, he did not tell her about the murder. He also conceded that he
did not know if the appellant shot the victim.

        Jeremiah testified that he left the nightclub about the time it closed. As
he left, he observed Sergeant Davis driving through the parking lot. Jeremiah
denied seeing anyone fighting or arguing. He also testified that he did not hear
Edwards saying, “Let ‘em fight.” Jeremiah observed the appellant get into
Tammy’s vehicle and leave. The victim walked away with Edwards. Jeremiah
testified that he and James subsequently left the nightclub with two female
friends and went to Huddle House. Thereafter, they went to Tammy’s house.
However, because the appellant was in bed asleep, they left. Upon leaving
Tammy’s house, they observed “a lot of police and stuff in the road.” Sergeant
Davis approached the vehicle and told them to “[g]o back.” Jeremiah asked
Sergeant Davis what had happened, and she informed him that the victim had
been shot.

        At trial, the appellant testified that on February 10, 2002, he worked the
door at The Post. He related that the victim and Edwards became angry when
he told them they had to pay a one dollar fee to reenter the nightclub. At
approximately 2:00 a.m., the appellant telephoned Tammy to pick him up, and
he went to the parking lot to wait. According to the appellant, “that’s when it
all started.” Edwards was “mouthing,” and the victim was standing nearby.
About that time, Tammy arrived, and the appellant got into her vehicle. When
Sergeant Davis arrived shortly thereafter, Edwards and the victim walked
away. Sergeant Davis asked if there was a problem, and the appellant told her
no. The appellant and Tammy left and drove to Huddle House; however,
Huddle House was crowded. They returned to the nightclub to check on
Tammy’s brothers and then went home.

       The appellant testified that upon arriving home, he immediately went
to bed. The appellant was unable to recall Tammy’s brothers coming to the
house. He was also unable to recall Hartsfield banging on the door. He
claimed that he slept until after 8:00 a.m. that morning when Tammy’s sister
and another friend informed him that the victim had been shot and he was a
suspect. The appellant testified that he went to Jackson and stayed in a hotel

                                       -7-
       until the next day when he surrendered at the Gibson County Jail. The
       appellant denied possessing a weapon or shooting the victim. Although he
       acknowledged sharing a cell with Terry Lee at the Gibson County Jail, he
       denied telling Lee that he shot the victim. He further denied being a leader of
       the Gangster Disciples or shooting the victim for attempting to “get out of
       [the] gang.”

               In rebuttal, the State presented the testimony of Officer Kenneth Jones,
       Officer Jason Krause, and Sergeant Davis. Significantly, Officer Krause
       testified that although he was unable to recall seeing Tammy at the crime
       scene, he did observe her white Chrysler New Yorker. Sergeant Davis
       testified that she was certain she had seen Tammy at the crime scene.

               Based upon the testimony at trial, the jury convicted the appellant of
       first degree murder, and the appellant was sentenced to life imprisonment.

State v. Phillip Lowell Bledsoe, No. W2006-02867-CCA-R3-CD, 2004 WL 1773433, at *1-6
(Tenn. Crim. App., at Jackson, August 9, 2004) (internal footnote omitted), perm. to appeal
denied (Tenn. Nov. 29, 2004).

       The Petitioner filed a petition for post-conviction relief on September 16, 2005.
Following the appointment of counsel, he filed an amended post-conviction petition on
February 27, 2009. The trial court entered an order denying post-conviction relief on May
6, 2009, and the Petitioner filed a timely notice of appeal.

       Post-Conviction Hearing. At the March 23, 2009 post-conviction hearing, the
Petitioner presented testimony from trial counsel and testified in his own behalf. The State
presented testimony from District Attorney General Garry G. Brown.

         Trial counsel testified that he was appointed to represent the Petitioner after the
Petitioner dismissed his two prior attorneys. He stated that he was able to view the State’s
entire file on the Petitioner because of its open file policy. When asked if he reviewed a
letter in the file written from the District Attorney to an earlier trial attorney regarding a prior
gun incident involving the victim at the same club where the victim was later murdered, he
stated, “I don’t recall. I don’t think I did.” After reviewing this letter, trial counsel said that
he did not recall the letter, but he did remember the information contained in the letter. He
then stated that he did not remember being advised that he could receive more information
about the prior gun incident involving the victim from Officer Tunning of the Milan Police
Department. He acknowledged that he did not contact Officer Tunning about this
information. However, trial counsel questioned the relevance of the information regarding

                                                -8-
the victim’s prior gun incident, given that two eyewitnesses saw the Petitioner shoot the
victim.

          Trial counsel stated that he was aware that Jerry Hartsfield had information regarding
the Petitioner’s case, but he was unsure whether the State would call him as a witness
because Hartsfield had been charged with police misconduct in a different case. He admitted
that he did not obtain records of Hartsfield’s criminal charge of misconduct or of his pre-trial
diversion documents for impeachment purposes. Instead, trial counsel said that he was
prepared to impeach Hartsfield based on the general information he had of the misconduct.
However, he admitted that if Hartsfield had not been truthful regarding his police
misconduct, he would not have been able to impeach him without the records regarding his
criminal charge. Trial counsel said that he was unsure whether he was going to impeach
Hartsfield until after he heard his testimony at trial. He stated that he ultimately decided not
to impeach Hartsfield at trial because he did not think that his testimony was damaging to the
Petitioner. When asked if Hartsfield’s testimony that he banged on the Petitioner’s door and
got no response was damaging to the Petitioner’s case, he replied, “I don’t know. I can’t
remember his testimony . . . [Hartsfield] testified [he] didn’t get there until a certain time and
. . . I couldn’t tell if it was before or after [the time the Petitioner said he returned home for
the night].” Trial counsel said that one of the reasons he did not impeach Hartsfield was that
he could not determine whether his testimony was really at odds with the Petitioner’s alibi.
In addition, he said that he did not impeach Hartsfield because his police misconduct in the
other case had to do with fabricating fingerprint evidence, which was not an issue in the
Petitioner’s case:

       Physical evidence wasn’t an issue [in the Petitioner’s case]. Two officers
       found the shell casing, gave it to [Hartsfield], he gave it to [Officer] Kenneth
       Jones who, you know, to my knowledge it never went any further than that.
       There was no testimony regarding fingerprints. No testimony regarding, you
       know, linking that shell casing to any murder weapon because there was no
       murder weapon.

When asked if he thought it would have been an appropriate line of questioning to assert that
if Hartsfield had falsified fingerprint evidence in another case it was certainly possible that
he had removed fingerprint evidence from the bullet casing recovered in the Petitioners’ case,
he responded, “It could’ve been [an appropriate line of questioning], but I didn’t make it.”
Trial counsel explained that he “didn’t go after Hartsfield in that manner, so [he] didn’t bring
it up to the jury.” He also stated that he did not attempt to subpoena any of TBI’s files
regarding the investigation of Hartsfield’s misconduct. He said, “I honestly didn’t think
[Hartsfield] would be a witness.” He said that he was unaware at the time that Hartsfield was



                                               -9-
given pre-trial diversion for his misconduct, which resulted in the destruction of the records
from his criminal case.

      When asked about the relevance of the gang references during trial, trial counsel
responded:

       [T]he testimony came out that [the victim, as well as Tyrone Edwards and
       James Greg Cook] had all been in a gang, but [the victim] was trying to get
       out, and they all testified that you don’t get out, [implying] that you’re killed
       before you are allowed to get out. So our point – so the allegation[] was that,
       you know, these other two guys were in the gang that he was trying to get out
       of. They would have motive to do the killing rather than [the Petitioner].

Trial counsel said he did not file a motion in limine to keep the gang references out of the
trial. He said that “it was common knowledge [in] the community that this [murder] was
gang related[,]” especially since it had been “on the front page of the newspaper that this was
a gang related murder.”

        Trial counsel acknowledged that when Hartsfield read the Petitioner’s statement to
police into evidence, it included the question, “Are you willing to take a polygraph,” and the
Petitioner’s response, “Yes.” When asked if he knew whether the Petitioner was actually
given a polygraph test, trial counsel stated:

               I don’t know. I mean, it was – he was asked if he would submit [while
       he was giving his statement to police]. He said, “Yes.” Nothing further went
       on. So, in my mind if you offer a guy a polygraph test and he says he will
       [take it], you know he’s pretty confident he’s telling the truth. Nothing ever
       came up saying otherwise.

Trial counsel said that he did not recall Officer Kenneth Jones testifying that he contacted
the Petitioner’s prior trial attorney about the Petitioner taking the polygraph examination, and
the Petitioner never agreed to take one after he retained an attorney. When asked if Officer
Jones’s testimony hurt the Petitioner’s case, he stated, “Could have, just as easily as it could
have reflected positively the other way.” Trial counsel acknowledged that if he had filed a
motion in limine regarding all references to the polygraph, it would have been kept out of the
trial.

       On cross examination, trial counsel stated that he did not impeach Hartsfield because
Hartsfield’s testimony regarding the Petitioner’s statement was consistent with the
Petitioner’s alibi defense. He also asserted that the prior gun incident involving the victim

                                              -10-
was not relevant because the evidence against the Petitioner did not support a claim of self-
defense. Trial counsel also said that Hartsfield had not been convicted of any criminal
offense at the time of the Petitioner’s trial, so a judgment of conviction did not exist. He
further stated that because there was no judgment of conviction, he would have had to
impeach Hartsfield with a specific act of conduct and would have been unable to prove that
act by extrinsic evidence.

        Following direct and cross examination, the court then asked a few questions of trial
counsel. When the court asked trial counsel if he explored other defense strategies with the
Petitioner, like self-defense, trial counsel responded that the Petitioner was “adamant” about
pursuing the alibi defense, and he never changed his mind. The court acknowledged that the
Petitioner had a difficult time working with his two prior trial attorneys and asked trial
counsel if he experienced difficulty with the Petitioner as well. Trial counsel replied that the
Petitioner filed a bar complaint against him and had filed another bar complaint against a
prior attorney who had represented him in this case.

       The Petitioner testified that he and trial counsel never discussed alternate defenses in
his case and never discussed all the evidence against him. He said that his alibi at trial was
that he was at home at the time of the offense. The Petitioner said that Hartsfield took his
fingerprints twice at the time when he was booked, and he informed his prior trial attorney
that he thought it was unusual. However, he stated that he did not tell trial counsel that
Hartsfield took his fingerprints twice because he did not believe it was relevant at the time.
He said that he specifically asked trial counsel to discredit Hartsfield regarding his criminal
charge of fabricating physical evidence. The Petitioner claimed that after Hartsfield asked
him if he would take a polygraph examination, he was never given an opportunity to take the
test. He said that trial counsel never talked to him about the pros and cons of taking the
polygraph test.

       District Attorney General Garry Brown testified that he was the District Attorney
General for the Twenty-Eighth Judicial District and had been serving in that capacity since
the year 2000. He said that some time after he was appointed District Attorney, he became
aware that Jerry Hartsfield was charged with police misconduct. General Brown detailed the
nature of the allegations against Hartsfield:

              [Hartsfield] submitted a fingerprint to the fingerprint examiner who
       worked for the Jackson Police Department and he indicated that that
       fingerprint was a latent print that had been removed from the trunk of an
       automobile, I believe, when, in fact, that print had been lifted from the
       defendant’s fingerprint card.



                                              -11-
He said that the Jackson Police Department examiner “could look at the print and tell that it
was not a latent print, one, because it was perfect and, two, after it was further examined it
was found that there was fingerprint ink . . . on what was supposed to be a latent print.”
General Brown said that Hartsfield was charged and indicted for the criminal offense of
official misconduct and was ultimately placed on pre-trial diversion, which meant that he
received no conviction for this offense. He said that if Hartsfield’s credibility had been
impeached, he felt he could have found witnesses that Hartsfield was credible at the time of
the Petitioner’s arrest and trial. General Brown also said that after the allegations against
Hartsfield came to light, the District Attorney’s office asked the West Tennessee Violent
Crime & Drug Task Force to re-investigate the Petitioner’s case. He said that the task force
confirmed the facts found during Hartsfield’s investigation of the Petitioner’s case.

                                       ANALYSIS

       In his appeal, the Petitioner argues that he received ineffective assistance of counsel
because trial counsel (1) failed to pursue potentially exculpatory evidence, (2) failed to
impeach Hartsfield’s credibility based on his previous police misconduct, (3) failed to object
to numerous references to the Petitioner’s gang membership, and (4) failed to file a motion
in limine, make an objection, or request a limiting instruction regarding all references to the
polygraph examination. In response, the State argues that this court should affirm the denial
of post-conviction relief because the Petitioner failed to prove his allegations of ineffective
assistance of counsel by clear and convincing evidence.

       The Petitioner contends that he received ineffective assistance of counsel. Post-
conviction relief is only warranted when a petitioner establishes that his or her conviction is
void or voidable because of an abridgement of a constitutional right. T.C.A. § 40-30-103
(2006). The Tennessee Supreme Court has held:

       A post-conviction court’s findings of fact are conclusive on appeal unless the
       evidence preponderates otherwise. When reviewing factual issues, the
       appellate court will not re-weigh or re-evaluate the evidence; moreover, factual
       questions involving the credibility of witnesses or the weight of their testimony
       are matters for the trial court to resolve. The appellate court’s review of a
       legal issue, or of a mixed question of law or fact such as a claim of ineffective
       assistance of counsel, is de novo with no presumption of correctness.

Vaughn v. State, 202 S.W.3d 106, 115 (Tenn. 2006) (internal quotation and citations
omitted). “The petitioner bears the burden of proving factual allegations in the petition for
post-conviction relief by clear and convincing evidence.” Id. (citing T.C.A. § 40-30-110(f);
Wiley v. State, 183 S.W.3d 317, 325 (Tenn. 2006)). Evidence is considered clear and

                                             -12-
convincing when there is no serious or substantial doubt about the accuracy of the
conclusions drawn from it. Hicks v. State, 983 S.W.2d 240, 245 (Tenn. Crim. App. 1998)
(citing Hodges v. S.C. Toof & Co., 833 S.W.2d 896, 901, n.3 (Tenn. 1992)), perm. to appeal
denied (Tenn. Nov. 2, 1998).

       Vaughn further repeated well-settled principles applicable to claims of ineffective
assistance of counsel:

              The right of a person accused of a crime to representation by counsel
       is guaranteed by both the Sixth Amendment to the United States Constitution
       and article I, section 9, of the Tennessee Constitution. Both the United States
       Supreme Court and this Court have recognized that this right to representation
       encompasses the right to reasonably effective assistance, that is, within the
       range of competence demanded of attorneys in criminal cases.

202 S.W.3d at 116 (internal quotations and citations omitted).

       In order to prevail on an ineffective assistance of counsel claim, the petitioner must
establish that (1) his lawyer’s performance was deficient and (2) the deficient performance
prejudiced the defense. Id. (citing Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct.
2052, 2064 (1984); Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975)). “[A] failure to
prove either deficiency or prejudice provides a sufficient basis to deny relief on the
ineffective assistance claim. Indeed, a court need not address the components in any
particular order or even address both if the [petitioner] makes an insufficient showing of one
component.” Goad v. State, 938 S.W.2d 363, 370 (Tenn. 1996) (citing Strickland, 466 U.S.
at 697, 104 S. Ct. at 2069).

       A petitioner successfully demonstrates deficient performance when the clear and
convincing evidence proves that his attorney’s conduct fell below “an objective standard of
reasonableness under prevailing professional norms.” Id. at 369 (citing Strickland, 466 U.S.
at 688, 104 S. Ct. at 2065; Baxter, 523 S.W.2d at 936). Prejudice arising therefrom is
demonstrated once the petitioner establishes “a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have been different.” Id. at 370.
“‘A reasonable probability is a probability sufficient to undermine confidence in the
outcome.’” Id. (quoting Strickland, 466 U.S. at 694, 104 S. Ct. at 2068).

       We note that “[i]n evaluating an attorney’s performance, a reviewing court must be
highly deferential and should indulge a strong presumption that counsel’s conduct falls
within the wide range of reasonable professional assistance.” State v. Burns, 6 S.W.3d 453,
462 (Tenn. 1999) (citing Strickland, 466 U.S. at 689, 104 S. Ct. at 2065). Moreover, “[n]o

                                             -13-
particular set of detailed rules for counsel’s conduct can satisfactorily take account of the
variety of circumstances faced by defense counsel or the range of legitimate decisions
regarding how best to represent a criminal defendant.” Strickland, 466 U.S. at 688-89, 104
S. Ct. at 2065. The Tennessee Supreme Court has reiterated:

              “Hindsight can always be utilized by those not in the fray so as to cast
       doubt on trial tactics a lawyer has used. Trial counsel’s strategy will vary even
       among the most skilled lawyers. When that judgment exercised turns out to
       be wrong or even poorly advised, this fact alone cannot support a belated claim
       of ineffective counsel.”

Hellard v. State, 629 S.W.2d 4, 9 (Tenn. 1982) (quoting Robinson v. United States, 448 F.2d
1255 at 1256 (8th Cir. 1971)).

        I. Failure to Discover Potentially Exculpatory Evidence. The Petitioner contends
that trial counsel was ineffective in failing to talk to Officer Tunning regarding the victim’s
prior possession of a gun at the same club where he was later murdered. He claims that this
evidence would have supported a claim of self-defense at trial. However, this court has
concluded that “[w]hen a petitioner contends that trial counsel failed to discover, interview,
or present witnesses in support of his defense, these witnesses should be presented by the
petitioner at the evidentiary hearing.” Black v. State, 794 S.W.2d 752, 757 (Tenn. Crim.
App. 1990), perm. to appeal denied (Tenn. July 2, 1990). The presentation of the witness at
the post-conviction hearing is the only way for the petitioner to establish:

       (a) a material witness existed and the witness could have been discovered but
       for counsel’s neglect in his investigation of the case,
       (b) a known witness was not interviewed,
       (c) the failure to discover or interview a witness inured to his prejudice, or
       (d) the failure to have a known witness present or call the witness to the stand
       resulted in the denial of critical evidence which inured to the prejudice of the
       petitioner.

Id.

      The only reference to this issue in the Petitioner’s amended petition for post-
conviction relief is an allegation that trial counsel failed to review prior counsel’s file, which
would have revealed a letter from the State to prior counsel regarding the victim’s prior
handgun incident at the same club where he was later killed. We note that post-conviction
counsel did not place particular emphasis on this issue at the post-conviction hearing.
Although there was some evidence regarding the State’s letter to the Petitioner’s prior

                                              -14-
attorney regarding this evidence, the Petitioner’s post-conviction counsel admitted that this
issue was not one of the more viable issues at the post-conviction hearing. In reviewing the
record, the post-conviction court did not specifically address this issue. However, the post-
conviction court did generally find that “the petitioner . . . failed to show that any of the
deficiencies alleged in his petition more probably than not affected the result of the trial.”

         Despite the Petitioner’s claim that trial counsel rendered ineffective assistance in
failing to discuss the victim’s prior gun incident with Officer Tunning, the Petitioner failed
to have Officer Tunning testify at the post-conviction hearing. See Black, 794 S.W.2d at
757. We further note that the Petitioner failed to include a copy of the relevant letter in the
record on appeal. Regardless, the transcript from the post-conviction hearing indicates that
the purported testimony would have been that the victim, in an entirely separate incident,
possessed a gun outside the same club where he was later murdered. The Petitioner argues
that the victim’s possession of a gun outside the same club on a prior occasion somehow
supports a self-defense argument. However, we conclude that the victim’s possession of a
gun during a separate incident has no bearing on whether he possessed a gun on the night that
he was killed. Moreover, the transcript from the trial indicates that none of the witnesses at
the scene testified that the victim possessed a gun the night he was killed. Even the
Petitioner testified at trial on direct examination and cross examination that he was unsure
whether the victim possessed a gun the night of his death. Furthermore, trial counsel testified
at the post-conviction hearing that the Petitioner was “adamant” about using an alibi defense
at trial. Accordingly, the Petitioner is not entitled to relief on this issue.

        II. Failure to Impeach Jerry Hartsfield. The Petitioner contends that trial counsel
was ineffective in failing to impeach the credibility of Hartsfield regarding his prior,
unrelated incident of police misconduct. He also argues that trial counsel’s failure to obtain
the files regarding Hartsfield’s criminal charges regarding this misconduct was ineffective,
since Hartsfield was granted pre-trial diversion and the records regarding his criminal charge
have since been destroyed pursuant to the pre-trial diversion statute. Finally, he claims that
trial counsel was ineffective in failing to make the argument that Hartsfield, given the prior
incident of police misconduct, could have easily removed another individual’s fingerprints
from the bullet casing recovered in this case, thereby exonerating the Petitioner.

        In its order denying relief, the post-conviction court determined that the Petitioner
failed to prove that trial counsel’s failure to impeach Hartsfield’s credibility “more probably
than not affected the result of the trial.” We agree. Trial counsel testified that he made a
strategic decision to refrain from impeaching Hartsfield because he found that Hartsfield’s
testimony was not damaging because it was not inconsistent with the Petitioner’s alibi
defense at trial. Trial counsel also testified that he did not impeach Hartsfield because his
police misconduct on the separate case involved fabricating physical evidence and there was

                                             -15-
no physical evidence at issue in the Petitioner’s case. In addition, General Brown testified
that he had individuals from the Violent Crime and Drug Task Force reinvestigate the
Petitioner’s case, and the task force’s findings were the same as Hartsfield’s findings in this
case. We will not question trial counsel’s strategy regarding his decision not to impeach
Hartsfield. See Hellard, 629 S.W.2d at 9. The Petitioner is not entitled to relief on this issue.

       III. Failure to Object Regarding References to Petitioner’s gang membership.
       The Petitioner argues that trial counsel erred in failing to object to the mention of the
       word “gang” at trial and failed to object to testimony suggesting that the Petitioner
       was a member of a gang.

        In its order denying relief, the post-conviction court noted that “some of the proof
indicated that the motive for the killing was that the victim was in the same gang with the
[Petitioner], that the victim wanted out, and that the [Petitioner] and his associates did not
wish to allow the victim to leave the gang.” The court then determined that “it does not
appear that ‘gang’ references could have been eliminated from the testimony.” The court
found that the Petitioner failed to establish that counsel’s actions “more probably than not
affected the result of the trial.” We agree. The evidence presented against the Petitioner at
trial was overwhelming. Two eyewitnesses testified that they saw the Petitioner shoot and
kill the victim. Moreover, the record shows that one of the Petitioner’s defenses at trial was
that Tyrone Edwards and Greg Cook had motive to kill the victim either because the victim
was trying to get out of the gang to which they belonged or was a member of an opposing
gang. The Petitioner is not entitled to relief on this issue.

       IV. Failure to file a Motion in Limine, or Make an Objection, or Request a
Limiting Instruction Regarding References to a Polygraph Examination. The Petitioner
contends that trial counsel erred in failing to file a pre-trial motion in limine to prevent
references regarding the polygraph examination from coming into evidence. He further
argues that trial counsel failed to object or ask for a limiting instruction after evidence
regarding the polygraph examination was admitted into evidence.

        During the State’s proof, Hartsfield read Bledsoe’s statement to police that included
an offer for the Petitioner to take a polygraph examination and the Petitioner’s response that
he would be willing to take a polygraph test. A bench conference was held immediately
following Hartsfield’s direct examination wherein the State agreed that it would not ask any
further questions about the polygraph or discuss the polygraph any further during trial if the
defense agreed not to discuss the issue any further. The trial court stated that if the defense
mentioned anything about the polygraph, this would open the door for the State to present
testimony that the Petitioner was later given an opportunity to take the polygraph test and did
not ultimately take it. During cross examination, the Petitioner testified that Hartsfield did

                                              -16-
not give him a chance to read his statement before signing it since the Petitioner had said he
was going to take a polygraph examination. He also testified that Officer Kenneth Jones
never offered him a polygraph examination and that he never refused to take the test. As a
consequence, the trial court allowed the State to present rebuttal testimony from Officer
Jones, who stated that he later asked the Petitioner’s attorney at the time if the Petitioner
would, in fact, be willing to take a polygraph. Officer Jones testified that he never heard a
response from the Petitioner’s attorney and that the Petitioner never actually took the
polygraph examination.

        In its order denying relief, the post-conviction court found that “any request for
limiting instructions after the testimony to the effect that Bledsoe did not take a polygraph
would have simply emphasized that fact to the jury.” It further found that trial counsel’s
alleged deficiency in this regard did not “more probably than not affect the result of the trial.”
We agree. However, we note the Tennessee courts have uniformly held that “polygraph
evidence is inherently unreliable, and therefore irrelevant and inadmissible.” State v. Pierce,
138 S.W.3d 820, 826 (Tenn. 2004) (citing State v. Torres, 82 S.W.3d 236, 252 n.20 (Tenn.
2002); State v. Irick, 762 S.W.2d 121, 127 (Tenn. 1988); Grant v. State, 374 S.W.2d 391, 392
(Tenn. 1964); Marable v. State, 313 S.W.2d 451, 456 (Tenn. 1958); State v. Campbell, 904
S.W.2d 608, 614-15 (Tenn. Crim. App. 1995)). Although we recognize that, given the
content of the Petitioner’s statement to police, it would have been appropriate for trial
counsel to file a motion in limine to prevent any reference to the polygraph examination at
trial, we do not conclude that the references to the polygraph admitted into evidence affected
the result of the Petitioner’s trial. Moreover, once the issue of the polygraph was mentioned
at trial, it was reasonable for trial counsel to make the tactical decision not to request a
limiting instruction, since such an instruction could have merely emphasized either the
Petitioner’s failure to take the polygraph or the possibility of an unfavorable polygraph result
in the jury’s mind. See Strickland, 466 U.S. at 688-89, 104 S. Ct. at 2065. The Petitioner
is not entitled to relief on this issue.

       Because the evidence does not preponderate against the findings of fact of the post-
conviction court, this court is bound by those findings. We conclude that the Petitioner failed
to prove by clear and convincing evidence that trial counsel provided ineffective assistance.
Accordingly, the Petitioner is not entitled to relief on this issue.

       Conclusion. Upon review, we affirm the judgment of the post-conviction court.


                                                     ______________________________
                                                     CAMILLE R. McMULLEN, JUDGE



                                              -17-